         Case 3:17-md-02801-JD Document 1406 Filed 09/18/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA

                                           Civil Minutes


 Date: September 17, 2020                                               Judge: Hon. James Donato

 Time: 9 Minutes

 Case No.        C-14-cv-03264-JD In re Capacitors Antitrust Litigation
                 MD-17-02801-JD In re Capacitors Antitrust Litigation (No. III)

 Attorney(s) for Plaintiff(s):     Joseph R. Saveri
 Attorney(s) for Defendant(s):     Jeffrey Kessler/Ian Papendick/Chris Johnstone/
                                   Robert Kidwell/Eric P. Enson/Gaspare J. Bono/
                                   Roxane Polidora/Luke Hasskamp/Allison A. Davis

 Deputy Clerk: Lisa R. Clark                                             Court Reporter: Debra Pas

                                          PROCEEDINGS

Motion Hearing - Held

                                      NOTES AND ORDERS

The Court holds a hearing on the DPPs’ motion for final approval of class action settlements and
motion for attorney’s fees and reimbursement of expenses. MDL Dkt. Nos. 1360, 1362.

Final approval is granted, with a written order to follow.

On the fees and costs request, the Court intends to adopt Special Master Monica Ip’s report and
recommendations. MDL Dkt. No. 1397. The attorney’s fees percentage is higher than what the
Court would normally award, especially when considered on a cumulative basis across the
different rounds of settlements, but the Court finds it to be appropriate when compared to the
usual benchmarks. The Court also finds this case was especially hard-fought and litigated with
skill on both sides, and presented significant risks to plaintiffs’ counsel.

Only Matsuo, NCC and UCC remain as defendants in the DPPs’ case. The Court will set a status
conference for those defendants and DPPs to discuss a new date for trial. January 18, 2021, is a
possible date to start the retrial, pending the public health situation and other external factors that
may remain uncertain for some time.
